Case 1:18-cr-20229-FAM Document 29 Entered on FLSD Docket 03/02/2021 Page 1 of 2




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA
                                      Miami Division

                              Case Number: 19-24100-CIV-MORENO
                                    (18-20229-CR-MORENO)

  ROQUE ENMANUEL MATA,

                 Movant,
  vs.

  UNITED STATES OF AMERICA,

                 Respondent.
  _________________________________________/

   ORDER ADOPTING MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION
                   AND DENYING MOTION TO VACATE

         THE MATTER was referred to the Honorable Patrick M. Hunt, United States Magistrate

  Judge, for a Report and Recommendation on Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate,

  Set Aside, or Correct Sentence by a Person in Federal Custody, filed on October 3, 2019 The

  Magistrate Judge filed a Report and Recommendation (D.E. 11) on November 12, 2020. The

  Court has reviewed the entire file and record. The Court has made a de novo review of the issues

  presented in the Magistrate Judge’s Report and Recommendation. The Court notes that no

  objections have been filed and the time for doing so has now passed. Being otherwise fully

  advised in the premises, it is

         ADJUDGED that Magistrate Judge Hunt’s Report and Recommendation is AFFIRMED

  and ADOPTED. Accordingly, it is

         ADJUDGED that Plaintiff's Motion Under 28 U.S.C. 2255 to Vacate, Set Aside, or

  Correct Sentence by a Person in Federal Custody is DENIED for the reasons stated in the Report

  and Recommendation. It is further
Case 1:18-cr-20229-FAM Document 29 Entered on FLSD Docket 03/02/2021 Page 2 of 2




         ADJUDGED that no certificate of appealability issue.

         DONE AND ORDERED in Chambers at Miami, Florida, this 2nd of March 2021.




                                     ______________________________________
                                           FEDERICO A. MORENO
                                           UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  United States Magistrate Judge Patrick M. Hunt

  Roque Enmanuel Mata, pro se
  15368-104
  Butner Medium II
  Federal Correctional Institution
  Inmate Mail/Parcels
  Post Office Box 1500
  Butner, NC 27509

  Counsel of Record




                                                   2
